Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This action is in response to Applicant’s remarks received on December 7, 2021.
3.	Claims 1-20 are pending in this application.
Terminal Disclaimer
4.	The terminal disclaimer filed on December 7, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,554,872 B2 and US 10,931,864 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
5.	Claims 1-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
Claims have been found allowable because the prior art of record Velusamy (US 2011/0256886 A1), Thompson et al. (US 2011/0255736 A1) and SLUTSKY et al.(US 2013/0046637 A1) fails to teach or reasonable suggest the features of:
“selecting, by a processing system comprising a processor, a camera at a location of a user device in accordance with a user selection of the location and in accordance with a user subscription to a networked service to obtain an image of at least a portion of the location, wherein the user subscription comprises an ordering transaction;
 identifying, by the processing system, a first product image present in the image, wherein the first product image depicts a product of a commercial entity; 
modifying, by the processing system based on information provided by the commercial entity, the first product image to depict a current model of the product and by generating a selectable product image;
 transmitting, by the processing system, the image to a media device for presentation at the media device; and 
receiving, by the processing system, a selection from the media device of the selectable product image from the image being presented at the media device.”, as recited in claim 1.
Independent claims 11 and 17 recite a device and a machine-readable medium comprising similar recitations as independent claim 1, therefore, they are allowed for the same reasons.
Claims 2-10, 12-16 and 18-20 are allowed by virtue of their dependency to the independent claims 1, 11 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/Examiner, Art Unit 2482   


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482